DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high purity” in claim 11 is a relative term which renders the claim indefinite. The term “high purity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what concentration of CO2 would read on this limitation.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 5, 6, 8-11, 13 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keefer et al. WO 2011/060556.
Regarding claims 1-3 and 19, the reference teaches hydrogen and syngas generation by hydrocarbon reforming (Pg. 4 lines 8-23 and Pg. 8 lines 12-14). The reference teaches sorbent enhanced reforming which uses calcined limestone or dolomite (Pg. 5 lines 11-17). The gasification reactor where the feed is introduced is where the CO2 sorbent bed is located (Pg. 13, lines 19-24). The sorbent containing gasification reactor 4 which produces hydrogen is also coupled to a regenerator 7 which regenerates used sorbent (PG. 13. Lines 19-24). The reference further teaches recirculation of the sorbent (Pg. 17 line 19). The calcination/regeneration step can be performed at atmospheric pressure (Pg. 16 line 29). CO2 is desorbed or released from the used sorbent in this calciner regenerator unit 7 (Pg. 15 lines 16-22). Keefer teaches that the reactors can been chosen to be fluidized beds (See Pg. 9, line 13 and Pg. 7 line 3). In the sorbent enhanced bed 314, CO2 is captured by sorbent CaO (Pg. 21, lines 17-18) and hydrogen is produced from methane by catalytic reforming. The reference acknowledges both sorbent and catalyst are circulated between the sorbent enhanced reactor 314 and regenerator 7 (Pg. 22 lines 13-19). Heat transfer due to sands or heat transfer media in the sorbent is also taught (Pg. 13, lines 20-23 and Pg. 17 lines 10-16). Regenerated sorbent is recirculated back into the sorbent enhanced reactor (See. Fig. 1, Pg. 17, lines 17-20 and Fig. 8 SER 314). Further considering that the reference teaches a cyclone unit 5 which would separate solids from the hydrogen containing gas stream from the gasification reactor (Pg. 15 lines 10-15). The step of conveying is inherent because the gas is treated in this separator (cyclone). This unit 5 is directly connected to reforming unit 314 in one embodiment (See Fig. 8 and Pg. 22 line 13). This means this unit 5 will separate solids from a gas comprising hydrogen and steam. CH4 in stream 341 (PG. 21 lines 7-16) will be converted in sorbent enhanced reformer 314 to hydrogen and water vapor (considered as steam here). Steam will be present with hydrogen in the syngas product of methane reformation in unit 314. Power generation in gas turbines, for example, is taught (Pg. 11, lines 12-14 and Pg. 24, line 25). Steam generation in generators is also taught (Pg. 22 line 30). 
Regarding claim 5, the feed coming into reformer 314 comprises methane (considered as natural gas) and steam (Pg. 21, lines 11-16). 
Regarding claim 6, the reference teaches a poison removal section 318 for removing sulfur from the methane stream (Pg. 20, line 4). 
Regarding claims 8 and 13, the reference of Keefer teaches power generation in gas turbines, for example (Pg. 11, lines 12-14 and Pg. 24, line 25). Steam generation in generators is also taught (Pg. 22 line 30). The reference teaches an embodiment where flue gas heat is recovered in steam generation or by expansion over turbine 43 (Pg. 22, lines 22-25). 
Regarding claim 9, the reference teaches a pressure here of about 30 bara (Pg. 14 line 13).
Regarding claim 10, the calcination/regeneration step can be performed at atmospheric pressure (Pg. 16 line 29).
Regarding claim 11, the reference teaches the same sorbent (CaO=> CaCO3) and the same operating parameter (calciner operating at atmospheric pressure) as the instant invention. Therefore, same purity of CO2 is expected.
Regarding claim 16, the Keefer reference teaches purifying hydrogen be removing tar impurities in scrubber unit 9 (See Fig. 8, scrubber unit 9 after separator 5 and Col Pg. 12 line 26). Power generation in gas turbines, for example, is taught (Pg. 11, lines 12-14 and Pg. 24, line 25). Steam generation in generators is also taught (Pg. 22 line 30). The reference teaches an embodiment where flue gas heat is recovered in steam generation or by expansion over turbine 43 (Pg. 22, lines 22-25).
Regarding claims 17 and 18, the ratios of the materials worked upon by the apparatus are not considered limiting to the apparatus itself. The material or article worked upon by a structure being claimed does not impart patentability to the claims (MPEP §2115).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keefer et al. WO 2011/060556.
Regarding claim 20, the reference teaches hydrogen and syngas generation by hydrocarbon reforming (Pg. 4 lines 8-23 and Pg. 8 lines 12-14). The reference teaches sorbent enhanced reforming which uses calcined limestone or dolomite (Pg. 5 lines 11-17). The gasification reactor where the feed is introduced is where the CO2 sorbent bed is located (Pg. 13, lines 19-24). The sorbent containing gasification reactor 4 which produces hydrogen is also coupled to a regenerator 7 which regenerates used sorbent (PG. 13. Lines 19-24). The reference further teaches recirculation of the sorbent (Pg. 17 line 19). The calcination/regeneration step can be performed at atmospheric pressure (Pg. 16 line 29). CO2 is desorbed or released from the used sorbent in this calciner regenerator unit 7 (Pg. 15 lines 16-22). Keefer teaches that the reactors can been chosen to be fluidized beds (See Pg. 9, line 13 and Pg. 7 line 3). In the sorbent enhanced bed 314, CO2 is captured by sorbent CaO (Pg. 21, lines 17-18) and hydrogen is produced from methane by catalytic reforming. The reference acknowledges both sorbent and catalyst are circulated between the sorbent enhanced reactor 314 and regenerator 7 (Pg. 22 lines 13-19). Heat transfer due to sands or heat transfer media in the sorbent is also taught (Pg. 13, lines 20-23 and Pg. 17 lines 10-16). Regenerated sorbent is recirculated back into the sorbent enhanced reactor (See. Fig. 1, Pg. 17, lines 17-20 and Fig. 8 SER 314). Further considering that the reference teaches a cyclone unit 5 which would separate solids from the hydrogen containing gas stream from the gasification reactor (Pg. 15 lines 10-15). The step of conveying is inherent because the gas is treated in this separator (cyclone). This unit 5 is directly connected to reforming unit 314 in one embodiment (See Fig. 8 and Pg. 22 line 13). This means this unit 5 will separate solids from a gas comprising hydrogen and steam. CH4 in stream 341 (PG. 21 lines 7-16) will be converted in sorbent enhanced reformer 314 to hydrogen and water vapor (considered as steam here). Steam will be present with hydrogen in the syngas product of methane reformation in unit 314. Power generation in gas turbines, for example, is taught (Pg. 11, lines 12-14 and Pg. 24, line 25). Steam generation in generators is also taught (Pg. 22 line 30). 
The difference between the invention of Keefer and that of claim 16 is that claim 16 requires a specific steam to carbon ratio in the reactor and a specific steam to hydrogen ratio in the products. These products will be present but, the reference is silent on the concentration and ratios of these components. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP §2144.05 IIA). The reference of Keefer recognizes that the equilibrium between the CO, CO2, H2 and H2O in the products is a function of operating parameters such as temperature and pressure (Keefer Pg. 2 lines 19-21). One skilled in the art would be motivated to adjust the ratios of H2O:C and H2O:H2 to result in higher hydrogen concentrations. Hydrogen is acknowledged as a premium fuel that is consumed in large amounts (See Keefer Pg. 2 liens 12-14). 
Regarding claims 14 and 15, the reference of Keefer teaches power generation in gas turbines, for example (Pg. 11, lines 12-14 and Pg. 24, line 25).
However, the reference does not specify a hydrogen turbine or engine. 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use a functional equivalent to a gas turbine, such as a hydrogen turbine or an engine to make power. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keefer et al. WO 2011/060556, in view of Hippo et al. US 2007/0000177.
Regarding claim 4, the reference of Keefer teaches a method of catalytic steam gasification which produces hydrogen and methane (Abstract and Fig. 1). The reference highlights the benefits of CO2 capture in the system (Para [0044]) and uses CaO as a sorbent to do so. The reference further teaches a regeneration process for recovering spent sorbent in a calciner. The reference teaches that spent CaO (now CaCO3 after CO2 capture) is separated from solids by elutriation of fine particles to be sent to calciner for regeneration (Para [0046]). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use elutriation to separate the spent sorbent particles of Keefer prior to calcination regeneration. One would be motivated to do so to separate the spent sorbent particles from other solids. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keefer et al. WO 2011/060556, in view of Iyer et al. US 2009/0263316.
Regarding claim 7, the reference of Keefer et al. does not teach if the calciner is an indirect calciner. 
Iyer teaches a hydrogen production process including CO2 capture with CaO and regenerating the CaO sorbent by calcining (Abstract). The reference teaches that the spent sorbent is regenerated in a calciner with indirect heating (Pg. 12 continuation of Para [0240]). This is taught to be more economical than conventional heating (Para [0267]). 
At time of filing it would have been obvious for a person of ordinary level of skill in the art to include indirect heating for the regeneration of the CaO sorbent in the calciner. One would be motivated to do so because this in part contributes to a more economical system, as highlighted by Iyer. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keefer et al. WO 2011/060556, in view of Wright et al. US 2012/0011856.
Regarding claim 12, the Keefer reference teaches purifying hydrogen be removing tar impurities in scrubber unit 9 (See Fig. 8, scrubber unit 9 after separator 5 and Col Pg. 12 line 26). Power generation in gas turbines, for example, is taught (Pg. 11, lines 12-14 and Pg. 24, line 25). Steam generation in generators is also taught (Pg. 22 line 30). The reference teaches an embodiment where flue gas heat is recovered in steam generation or by expansion over turbine 43 (Pg. 22, lines 22-25). 
The reference does not teach temporarily storing the H2 before sending it to power generation. 
Wright et al. discloses a system for power generation (Para [0023], [0041]), the system comprising: a compact hydrogen generator (Para [0075], hydrogen gas storage sized to expected feed rate with a tank.), the compact hydrogen generator containing a quantity of a sorbent material, wherein a feed material produces H2 product and carbon dioxide and the sorbent material absorbs carbon dioxide and forms a used sorbent (Para [0043]-[0045]); a gas/solids separator connected to the compact hydrogen generator to separate the H2 product and the used sorbent (Para [0051], [0076], [0083]); and at least one power generator to receive and utilize at least a portion of the H2 product from the gas/solids separator to produce power (Para [0029], [0049], [0071]). The reference further teaches the selective passing of a portion of the temporarily stored H2 product to the at least one power generator occurs in response to peak power production demands (Para [0021], [0075], [0131]). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to store a fuel until there is a need. Storing hydrogen until power is needed or there is a demand would be obvious. This makes the process more flexible to power demand, as taught by Wright (Para [0131]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/Examiner, Art Unit 1736              


/STEVEN J BOS/Primary Examiner, Art Unit 1736